Exhibit 10.1
 
ADJUSTABLE RATE NOTE
 
$2,800,000.00
 
Crystal Springs,  Florida
 
 
April  25, 2014

 
THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN THE INTEREST RATE AND
MONTHLY PAYMENT.
 
FOR VALUE RECEIVED, the undersigned (“Maker”), promises to pay to CLYDE A.
BISTON (“Holder”), P.O. Box 1299, Crystal Springs, Florida 33524, or at such
other address as the Holder may from time to time specify by written notice to
Maker, in the manner hereinafter specified, the principal sum of Two Million
Eight Hundred Thousand and 00/100 Dollars ($2,800,000.00), together with
interest on the unpaid principal balance from day to day remaining (the
“Principal”) at the Applicable Interest Rate.  The said Principal and interest
shall be payable in lawful money of the United States of America, on the date
and in the manner following:
 
1.   INTEREST.  Interest will be charged on unpaid Principal until the full
amount of Principal has been paid.  The initial interest rate shall be
6.15%.  The interest rate shall change in accordance with Section 3 of this Note
(the “Applicable Interest Rate”).  The interest rate required by this Section 1
and Section 3 of this Note shall be the Applicable Interest Rate both before and
after any default described in this Note.
 
2.   PAYMENTS.
 
(A)       Time of Payments. Principal and interest (at the Applicable Interest
Rate) on the Principal sum of this Note is due and payable by Maker as it
accrues during the term hereof in 180 monthly installments commencing on May 25,
2014 with the final payment of all accrued Principal and interest due on or
before April 25, 2029 (the “Maturity Date”).
 
(B)        Amount of Initial Monthly Payments.  The initial monthly payments
shall be in the amount of $23,985.59.  This amount may change.
 
(C)        Monthly Payment Changes.  Changes in the monthly payment will reflect
changes in the unpaid Principal and in the Applicable Interest Rate.  Holder
will determine the new Applicable Interest Rate and the changed amount of any
monthly payment in accordance with Section 3 of this Note.
 
3.   INTEREST RATE AND MONTHLY PAYMENT CHANGES.
 
(A)        Change Dates.  The interest rate Maker pays may change on the 25th
day of May, 2019, and on that day every 60th month thereafter (the “Change
Date”).
 
(B)        The Index.  Beginning with the first Change Date, the Applicable
Interest Rate will be based on an Index.  The “Index” shall be the 5-year Swap
Rate.   The most recent Index figure available as of the date 45 days before
each Change Date is called the “Current Index.”
 
(C)        Calculation of Changes.  Before each Change Date, Holder will
calculate the Applicable Interest Rate by addingfour and one-half percentage
points (4.5%) to the Current Index.  This amount shall be the Applicable
Interest Rate until the next Change Date.
 
(D)        Effective Date of Changes.  The Applicable Interest Rate will become
effective on each Change Date and the amount of the new monthly payment will
begin on the first monthly payment date after the Change Date until the amount
of the monthly payment changes again.
 
 
 

--------------------------------------------------------------------------------

 
 
(E)        Notice of Changes.  Holder will deliver or mail to Maker a notice of
any changes in the Applicable Interest Rate and the amount of the monthly
payment before the effective date of any change.  The notice will include
information required by law to be given to Maker.


4.   PREPAYMENT.  Maker may make a full or partial prepayment of the Principal
at any time without penalty.  Holder will use all prepayments to first reduce
the amount of interest owing under the Note.


5.   DEFAULT AND ACCELERATION.  Upon the failure of Maker to pay any installment
of Principal or interest when due, the entire unpaid balance of the Principal,
the accrued interest, and all other sums due hereunder, shall become immediately
due and payable without notice, at the sole option of Holder.


6.   WAIVER.  The failure of Holder to exercise the option to accelerate the
maturity of this Note, as provided in Paragraph 5, above, in the event of a
default shall not constitute a waiver of the right to exercise the acceleration
provision in the event of any subsequent default.


7.   CONSTRUCTION.  The words “Maker” and “Holder” include the singular and the
plural, the individual, partnership, corporation, and other business
organizations, and the respective heirs, executors, administrators, and assigns
of the Maker or the Holder.  The use of either gender applies to both
genders.  If more than one party is named as the Maker, the obligations of each
party are individual, joint and several.


8.   NOTICES.  Any notice that must be given to either under this Note shall be
delivered by U.S. mail or personally to the party at the Addresses herein or at
a different address of which that party has notified the other party in writing.


9.   ATTORNEYS’ FEES.  In the event of a default of any kind or in the event of
any litigation arising out of this Note, Maker agrees to pay the Holder all
costs of collection, including reasonable attorneys’ fees incurred pre-trial, at
trial, subsequent to entry of judgment, on appeal, related to any bankruptcy
proceedings, and in connection with any alternative dispute resolution
proceedings, together with Court costs, costs of investigation, accounting
costs, abstracts, title evidence and all other costs.


10.         ASSUMPTION OF NOTE.  This Note is not assumable, without the express
written consent of Holder.


11.         WAIVER OF NOTICE.  Maker hereby waives presentment, protest, notice,
notice of protest and notice of dishonor.


12.         WAIVER OF JURY TRIAL.  Maker agrees to waive trial by jury in the
event of any litigation arising out of this Note and/or any amounts secured by
it.
 
 
 

--------------------------------------------------------------------------------

 
 
13.         VENUE.  In the event that any action arises out of or in connection
with this Note, venue shall be placed in the Courts of east Pasco County,
Florida, exclusively.
 
Signed, Sealed and Delivered
   
In the Presence Of:
 
Cross Environmental Services, Inc.
     
_______________________________
  /s/ Sharon M. Rosenbauer
Print Name: ______________________
  By: Sharon M. Rosenbauer
 
 
As its:
   
Treasurer
 
 
P.O. Box 1299
_______________________________
  Crystal Springs, FL 33524
Print Name: ______________________
   



 

--------------------------------------------------------------------------------